--------------------------------------------------------------------------------

INDEPENDENT CONTRACTOR AGREEMENT
(Ucandu Learning Centers, Inc.)

     THIS INDEPENDENT CONTRACTOR AGREEMENT is entered into as of the 28th day of
December 2010, between MOUNT KNOWLEDGE HOLDINGS, INC. (“the Company”) and UCANDU
LEARNING CENTERS, INC. (“the Contractor”).

     1. Engagement. Subject to the terms and conditions of this Agreement, the
Company hereby engages the Contractor to perform the services set forth herein,
and the Contractor hereby accepts such engagement.

     2. Duties, Term, and Compensation. The Contractor’s duties, term of
engagement, compensation and provisions for payment thereof shall be as set
forth in Schedule A, which may be amended in writing from time to time in
accordance with Section 22 hereof, or supplemented with subsequent payments for
services to be rendered by the Contractor and agreed to by the Company, and
which collectively are hereby incorporated by reference. During the term of this
Agreement, the Contractor shall devote as much of its productive time, energy
and abilities to the performance of its duties hereunder as is necessary to
perform the required duties in a timely and productive manner. The Contractor is
expressly free to perform services for other parties while performing services
for the Company.

     3. Expenses. During the term of this Agreement, the Contractor shall bill
and the Company shall reimburse Contractor for all reasonable and out-of-pocket
expenses incurred in connection with the performance of the duties hereunder,
such expenses having been approved by the Company in writing prior to being
incurred by the Contractor.

     4. Written Reports. The Company may periodically request that project plans
and progress reports be provided by Contractor. The Company may request that
quarterly and/or annual results reports be provided by Contractor. The result
reports shall be written and in such form as is reasonably requested by the
Company.

     5. Independent Contractor. This Agreement shall not render the Contractor
or any of its affiliates an officer, director, employee, partner, agent of, or
partner in a joint venture with the Company for any purpose. The Contractor is
and will remain an independent contractor in its relationship to the Company.
The Company shall not be responsible for withholding taxes with respect to the
Contractor’s compensation hereunder. The Contractor shall have no claim against
the Company hereunder or otherwise for vacation pay, sick leave, retirement
benefits, social security, worker’s compensation, health or disability benefits,
unemployment insurance benefits, or employee benefits of any kind.

     6. Inventions. Except as otherwise agreed to by the Company in writing, any
and all writings (except authored writings for publishing purposes only, not for
the development or sale of products or services), inventions, discoveries,
improvements, processes, procedures, techniques, developments and innovations
which Contractor makes, conceives, discovers or develops, either solely or
jointly with any other person or persons, at any time during the term of this
Agreement, whether or not during working hours and whether or not at the request
or upon the suggestion of the Company or any of its affiliates, which relate to
or are useful in connection with the business of the Company shall be the sole
and exclusive property of the Company. Contractor shall make full disclosure to
the Company of all such writings, inventions, discoveries, improvements,
processes, procedures, techniques, developments and innovations and shall, at
the Company’s request, do everything necessary or desirable to vest the absolute
title thereto in the Company. Any and all writings, inventions, discoveries,
improvements, processes, procedures, techniques, developments and innovations
which Contractor has made, conceived, discovered or developed, either solely or
jointly with any other person or persons, prior to the commencement of this
Agreement and utilized by Contractor in rendering its duties to the Company are
hereby licensed to the Company for use in its operations and for an infinite
duration. This license is non-exclusive, and may be assigned without the
Contractor’s prior written approval by the Company to an affiliate of the
Company.

--------------------------------------------------------------------------------

     7. Confidentiality. Contractor acknowledges that during the performance of
its duties and obligations pursuant to this Agreement, Contractor may receive,
learn or otherwise become aware of information regarding the Company including
without limitation its business methods, strategies, policies, procedures,
techniques, research, historical or projected financial information, budgets,
trade secrets, or any other confidential information of or relating to or
dealing with the business operations, activities or strategies of the Company
(“Confidential Information”). Contractor shall not use, disclose or communicate
any of Confidential Information other than for the purpose of fulfilling
Contractor’s duties and obligations under this Agreement. Contractor shall not
disclose or communicate Confidential Information, except to those individuals or
entities who are directly involved in Contractor’s performance under this
Agreement, each of such individuals or entities having first agreed, in writing,
to be bound by the provisions of this paragraph. All memoranda, notes, lists,
records, files documents and other papers and like items (and all copies,
extracts and summaries thereof) made or compiled by Contractor or made available
to Contractor containing Confidential Information or concerning the business of
the Company shall be the Company’s property and shall be returned to the Company
promptly upon termination of this Agreement or at any other time upon request by
the Company. Confidential Information shall not include information (i) known to
or owned by Contractor prior to the date of this Agreement, (ii) developed by
Contractor independent of the Company, (iii) that was at the time of disclosure
to Contractor or thereafter became public acknowledge through no fault or
omission of Contractor; or, (iv) was lawfully obtained by Contractor from a
third party under no obligation of confidentiality to the Company. For purposes
of this paragraph, the term “Contractor” includes without limitation the
Contractor and its subsidiaries and their respective officers, directors,
employees, consultants, advisors, agents, contractors and subcontractors.

     8. Non-Solicitation. For a period of twelve (12) months following the
termination of this Agreement, the Contractor shall not, for its own benefit or
the benefit of any third party, directly or indirectly, induce or attempt to
influence any current, former or prospective employee, consultant, contractor,
customer, independent contractor, vendor or supplier of the Company or any of
its affiliates to terminate, diminish, or not establish an employment or other
relationship with the Company or any of its affiliates.

     9. Right to Injunction. The parties hereto acknowledge that the services to
be rendered by the Contractor under this Agreement and the rights and privileges
granted to the Company under the Agreement are of a special, unique, unusual,
and extraordinary character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated by damages in any action at law,
and the breach by the Contractor of any of the provisions of this Agreement will
cause the Company irreparable injury and damage. The Contractor expressly agrees
that the Company shall be entitled to injunctive and other equitable relief in
the event of, or to prevent, a breach of any provision of this Agreement by the
Contractor. Resort to such equitable relief, however, shall not be construed to
be a waiver of any other rights or remedies that the Company may have for
damages or otherwise. The various rights and remedies of the Company under this
Agreement or otherwise shall be construed to be cumulative, and no one of them
shall be exclusive of any other or of any right or remedy allowed by law.

2

--------------------------------------------------------------------------------

     10. Termination. The Company may terminate this Agreement at any time by
thirty (30) days’ written notice to the Contractor; provided, however, that this
Agreement shall terminate immediately upon written notification to the
Contractor in the event of Contractor’s termination for “Cause.” Should Company
terminate this Agreement without Cause, Contractor shall continue to receive the
Monthly Payment Amount (as defined in Schedule A hereto), as such payment would
have been paid had this Agreement not been terminated, for the Applicable
Period. For purposes of this Agreement, “Applicable Period” means (A) if such
termination occurs on or before December 31, 2011, the period of time between
the date on which this Agreement was terminated and December 31, 2011 plus eight
(8) months following December 31, 2011; or (B) if such termination occurs after
December 31, 2011, the period of time that is the lesser of (i) eight (8) months
after the date this Agreement was terminated, or (ii) the period of time between
the date on which this Agreement was terminated and the end of the Term (as
defined in Schedule A hereto).

     11. Termination by Company for Cause. Termination for any of these events
shall constitute termination for “Cause”:

     11.1 if the Contractor or any of its affiliates is convicted of, or enters
a plea of nolo contendere (or similar plea) with respect to, any crime or
offense, fails or refuses to comply with the rules, policies, procedures or plan
or express direction of its Board of Directors, commits any act of fraud,
personal dishonesty or misappropriation relating to or involving the Company,
materially breaches or neglects the any provision of this Agreement, including
if Contractor or any of its affiliates performs its duties in an incompetent
manner as determined by the Board of Directors in its sole discretion.

     11.2 if a majority of the unaffiliated directors, if any, determines that
the Contractor has violated this Agreement in any respect and, after notice of
such violation, the Contractor has failed to cure such violation within 30 days;
or

     11.3 there is entered an order for relief or similar decree or order with
respect to the Contractor by a court having competent jurisdiction in an
involuntary case under the federal bankruptcy laws as now or hereafter
constituted or under any applicable federal or provincial bankruptcy, insolvency
or other similar laws; or the Contractor:

  11.3.1

ceases, or admits in writing its inability, to pay its debts as they become due
and payable, or makes a general assignment for the benefit of, or enters into
any composition or arrangement with, creditors;

        11.3.2

applies for, or consents, by admission of material allegations of a petition or
otherwise, to the appointment of a receiver, trustee, assignee, custodian,
liquidator or sequestrator, or other similar official, of the Contractor or of
any substantial part of its properties or assets, or authorizes such an
application or consent, or proceedings seeking such appointment are commenced
without such authorization, consent or application against the Contractor and
continue undismissed for 60 days;

        11.3.3

authorizes or files a voluntary petition in bankruptcy, or applies for or
consents, by admission of material allegations of a petition or otherwise, to
the application of any bankruptcy, reorganization, arrangement, readjustment of
debt, insolvency, dissolution, liquidation or other similar law of any
jurisdiction, or authorizes such application or consent, or proceedings to such
end are instituted against the Contractor without such authorization,
application or consent and are approved as properly instituted and remain
undismissed for 60 days or result in adjudication of bankruptcy or insolvency;
or

3

--------------------------------------------------------------------------------


  11.3.4

permits or suffers all or any substantial part of its assets to be sequestered
or attached by court order and the order remains undismissed for 60 days. If any
of the events specified above shall occur, the Contractor shall give prompt
written notice thereof to the Board of Directors upon the happening of such
event.


  11.4

Contractor or any of its affiliates engages in the unauthorized disclosure of
Confidential Information.

     12. Action Upon Termination. From and after the effective date of
termination of this Agreement, except as otherwise specified, the Contractor
shall not be entitled to compensation for further services, other than
reimbursement of appropriately documented and approved expenses incurred by
Contractor before the termination of this Agreement, to the extent that
Contractor would have been entitled to such reimbursement but for the
termination of this Agreement.

     13. Representations and Warranties.

  13.1

The Company represents and warrants to the Contractor as follows:

          13.1.1

The Company is duly organized, validly existing and in good standing under the
laws of Nevada, has the power to transact the business in which it is now
engaged and is duly qualified and in good standing under the laws of each
jurisdiction where the conduct of its business requires such qualification,
except for failures to be so qualified, authorized or licensed that could not in
the aggregate have a material adverse effect on the business operations, assets
or financial condition of the Company and its subsidiaries, taken as a whole.
The Company does not do business under any fictitious business name.

          13.1.2

The Company has the power and authority to execute, deliver and perform this
Agreement and all obligations required and have taken all necessary actions to
authorize this Agreement and the execution, delivery and performance of this
Agreement and all obligations required. Except as shall have been obtained, no
consent of any other person including, without limitation, stockholders and
creditors of the Company, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by the Company in connection with this
Agreement or the execution, delivery, performance, validity or enforceability of
this Agreement and all obligations required. This Agreement has been, and each
instrument or document required will be, executed and delivered by a duly
authorized officer of the Company, and this Agreement constitutes, and each
instrument or document required when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

4

--------------------------------------------------------------------------------


              13.1.3

The execution, delivery and performance of this Agreement and the documents or
instruments required will not violate any provision of any existing law or
regulation binding on the Company, or any order, judgment, award or decree of
any court, arbitrator or governmental authority binding on the Company, or the
governing instruments of, or any securities issued by, the Company or of any
mortgage, indenture, lease, contract or other Agreement, instrument or
undertaking to which the Company is a party or by which the Company or any of
its assets may be bound, the violation of which would have a material adverse
effect on the business operations, assets or financial condition of the Company
and its subsidiaries, taken as a whole, and will not result in, or require, the
creation or imposition of any lien on any of its property, assets or revenues
pursuant to the provisions of any such mortgage, indenture, lease, contract or
other agreement, instrument or undertakings.

          13.2

The Contractor represents and warrants to the Company that:

          13.2.1

The Contractor is duly organized, validly existing and in good standing under
the laws of the Province of Ontario, Canada, has the corporate power to own its
assets and to transact the business in which it is now engaged and is duly
qualified to do business and is in good standing under the laws of each
jurisdiction where the conduct of its business requires such qualification,
except for failures to be so qualified, authorized or licensed that could not in
the aggregate have a material adverse effect on the business operations, assets
or financial condition of the Contractor and its subsidiaries, taken as a whole.
The Contractor does not do business under any fictitious business name.

          13.2.2

The Contractor has the corporate power and authority to execute, deliver and
perform this Agreement and all obligations required and has taken all necessary
corporate action to authorize this Agreement and the execution, delivery and
performance of this Agreement and all obligations required. Except as shall have
been obtained, no consent of any other person including, without limitation,
stockholders and creditors of the Contractor, and no license, permit, approval
or authorization of, exemption by, notice or report to, or registration, filing
or declaration with, any governmental authority is required by the Contractor in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and all obligations required. This Agreement
has been and each instrument or document required will be executed and delivered
by a duly authorized officer of the Contractor, and this Agreement constitutes,
and each instrument or document required when executed and delivered will
constitute, the legally valid and binding obligation of the Contractor
enforceable against the Contractor in accordance with its terms.

          13.2.3

The execution, delivery and performance of this Agreement and the documents or
instruments required, will not violate any provision of any existing law or
regulation binding on the Contractor, or any order, judgment, award or decree of
any court, arbitrator or governmental authority binding on the Contractor, or
the governing instruments of, or any securities issued by, the Contractor or of
any mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Contractor is a party or by which the Contractor or any
of its assets may be bound, the violation of which would have a material adverse
effect on the business operations, assets, or financial condition of the
Contractor and its subsidiaries, taken as a whole, and will not result in, or
require, the creation or imposition of any lien on any of its property, assets
or revenues pursuant to the provisions of any such mortgage indenture, lease,
contract or other agreement, instrument or undertaking.

5

--------------------------------------------------------------------------------


  13.2.4

In rendering its duties under this Agreement, the Contractor shall not utilize
any invention, discovery, development, improvement, innovation, or trade secret
in which it does not, or the Company does not, have a proprietary interest.

     14. Merger. This Agreement shall not be terminated by the merger or
consolidation of the Company into or with any other entity.

     15. Insurance. The Contractor will be responsible, at its own discretion,
to carry liability insurance (including malpractice insurance, if warranted) for
its employed and/or contracted personnel relative to any service that it
performs for the Company, if such personnel are not already covered by insurance
provided by Company and/or one or more of its subsidiaries.

     16. Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the parties hereto and their respective successors, heirs,
personal representatives, and permitted assigns.

     17. Choice of Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nevada.

     18. Arbitration. Any controversies arising out of the terms of this
Agreement or its interpretation shall be settled in Clarke County, Nevada in
accordance with the rules of the American Arbitration Association, and the
judgment upon award may be entered in any court having jurisdiction thereof.

     19. Headings. Section headings are not to be considered a part of this
Agreement and are not intended to be a full and accurate description of the
contents hereof.

     20. Assignment. Neither the Company nor the Contractor shall assign any of
its rights under this Agreement, or delegate the performance of any of its
duties hereunder, without the prior written consent of both parties.

     21. Notices. Any and all notices, demands, or other communications required
or desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited in
the United States or Canadian mail, certified or registered, postage prepaid,
return receipt requested. If such notice or demand is served personally, notice
shall be deemed constructively made at the time of such personal service. If
such notice, demand or other communication is given by mail, such notice shall
be conclusively deemed given five days after deposit thereof in the United
States or Canadian mail addressed to the party to whom such notice, demand or
other communication is to be given as follows:

6

--------------------------------------------------------------------------------


If to the Company: If to the Contractor:     Mount Knowledge Holdings, Inc.
Ucandu Learning Centers Inc. 39555 Orchard Hill Place 150 Consumers Road, Suite
600 PMB 6096 Suite 202 Novi, Michigan 48375, USA Toronto, ON M2J 1P9, Canada
Tel: (248) 893-4538 Tel: (416) 858-2618 Fax: (888) 682-3038 Fax: (647) 348-8870
Attn: Board of Directors Attn: Erwin Sniedzins

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

     22. Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
each party or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No action taken pursuant to this Agreement, including
any investigation by or on behalf of any party, will be deemed to constitute a
waiver by the party taking such action, or compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach.

     23. Entire Understanding. This Agreement represents the entire agreement of
the parties hereto with respect to the matters contemplated hereby, and there
are no written or oral representations, warranties, understandings or agreements
with respect hereto except as expressly set forth herein.

     24. Unenforceability of Provisions. If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired hereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

     25. Counterparts. This Agreement may be executed via facsimile in one or
more counterparts and transmitted via facsimile or PDF, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. When counterparts of copies have been executed by all parties, they
shall have the same effect as if the signatures to each counterpart or copy were
upon the same document and copies of such documents shall be deemed valid as
originals.

[Signatures follow on next page]

7

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF the undersigned have executed this Agreement as of the
day and year first written above.

WITNESSES:   COMPANY                 MOUNT KNOWLEDGE HOLDINGS, INC.     A Nevada
corporation Print Name: ___________________________________                    
/s/ Daniel A. Carr     By: Daniel A. Carr Print Name:
___________________________________   Its: President and CEO                    
    WITNESSES:   CONTRACTOR           UCANDU LEARNING CENTRES, INC.,     an
Ontario Canada corporation Print Name: ___________________________________      
              /s/ Erwin Sniedzins     By: Erwin Sniedzins Print Name:
___________________________________   Its: President and CEO

8

--------------------------------------------------------------------------------

SCHEDULE A

DUTIES, TERM, AND COMPENSATION

     1. DUTIES: The Contractor will provided sales and marketing and technology
services to the Company directly or to one or more of Company’s affiliates,
including, but not limited to, other duties reasonably requested by the Company
and agreed to by the Contractor, from time to time. Contractor, and/or its
employed and/or contracted personnel will report directly to the Board of
Directors.

     2. TERM: This engagement shall commence upon execution of this Agreement
and shall continue in full force and effect through December 31, 2013 (the
“Term”). The Agreement may only be extended thereafter by mutual agreement of
the parties.

     3. COMPENSATION: As compensation for the services rendered pursuant to this
Agreement, the Company shall pay the Contractor a total sum of Four Hundred
Thirty-Two Thousand and No/100 Dollars (USD$432,000.00), due and payable in
equal monthly payments of Twelve Thousand and NO/100 Dollars (USD$12,000) per
month (the “Monthly Payment Amount”), to be paid on the 1st business day of each
month, starting January 2, 2010. The Company shall have the right to pay the
Contractor directly from the Company or from one or more of its operating
subsidiaries and/or related companies at the full discretion of the Company.

Employment expenses of the personnel employed by the Contractor, including, but
not limited to, salaries, wages, payroll taxes, and the cost of employee benefit
plans and other expenses paid to advisors and independent contractors,
consultants, and other agents engaged by the Contractor to provide services to
the Company or any subsidiary of the Company as set forth herein shall be borne
by the Contractor, not the Company, unless otherwise agreed to by the Company in
writing prior to such expenses being incurred by Contractor.

9

--------------------------------------------------------------------------------